DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s preliminary amendment filed 9/16/2020 has been entered.
Claims 1-11 and 13-17 remain pending.
Claim 12 has been cancelled. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020, 11/30/2020, and 11/22/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3, 5, and 8, the claims recite “10 kPa (abs) or more”, “15°C or lower” and “1 g or more”, respectively. Each of these limitations are viewed as an open ended range without a definite scope and therefore render the respective claims indefinite. See MPEP 2173.05(c)(II). 
Note that several other ranges are recited throughout the claim, however, such ranges  are viewed as comprising definite bounds. For example, (i.e. 1 g/(m2·24 h) or less) is viewed as comprising a range of 0 g/(m2·24 h)  to 1 g/(m2·24 h).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (US Patent 6,030,514-cited in IDS), in view of Takahashi (US PGPUB 2004/0231981), and in further view of Howes (US PGPUB 2012/0269459 and Nishiura (US PGPUB 2009/0249747-cited in IDS). 
Regarding Claim 1, Dunlop discloses a method for preparing a package (30; Figure 3) of sputtering target (1; Figure 1), comprising: 
a step 1 of housing a sputtering target (1) in a first packaging bag (23; Figures 2-3) made of a film (plastic; Col 6, lines 7-14) being of a water resistant material (Col 6, lines 50-52), and then vacuum sealing an opening of the first packaging bag (23; see Col 6, lines 40-44 which disclose evacuating the bagged assembly; note Col 10, lines 8-12 mention enclosure thereof therefore sealing of some form must occur to create the “vacuum plastic enclosure”); and 
a step 2 of housing the first packaging bag (23) of in the step 1, in a second packaging bag (21) made of a film (Col 6, lines 11-14) being of a water resistant material (Col 6, lines 50-52), and sealing an opening of the second packaging bag (23; see Col 2, lines 60-64 and note Col 10, lines 8-12 mention enclosure thereof therefore sealing of some form must occur to create the “vacuum plastic enclosure”).  
However, Dunlop fails to explicitly disclose the target comprising an oxide of boron and does not disclose vacuum sealing the first bag prior to insertion into the second bag, and further, Dunlop is silent on the film of the first and second bags comprising a water vapor permeability of 1 g/(m2·24 h) or less and enclosing one or more cushion gases selected from a group consisting of air and inert gas in the second packaging bag.
First, attention can be brought to the teachings of Takahashi which includes a sputtering target for forming a high-resistance transparent conductive film and used in a DC magnetron sputtering apparatus to form a high-resistance, transparent film (See abstract) wherein the sputtering target includes an insulating oxide such as boron oxide (see Para. 0036).
Dunlop further discloses that the method thereof can be used for any single piece targets for sputtering (see Col 5, lines 10-15). The use of boron oxide in sputtering applications is known as exemplified by Takashi. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized a sputtering target as taught by Takahashi in the method of preparing a package of Dunlop to package, store and transport such a sputtering target of Takahashi. By packaging the sputtering target of Takahashi in the method of Dunlop, the sputtering target can be effectively stored for use in a clean room and for shipping and storage as taught by Dunlop (Col 2, lines 60-64) and the target can be subsequently utilized for producing a high-resistance transparent conductive film and the insulating oxide (i.e. boron oxide) increases the resistivity of such formed film as taught by Takahashi (see Paras. 0009-0010).
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this instance, dependent on the intended use of the target, one would’ve readily selected the appropriate target material. For example, if one was to form a high-resistance transparent conductive film, one would have readily utilized the target composition of Takahashi. 
Second, attention can be brought to the teaching of Howes which includes another method of packaging an article (1; Figure 1) wherein the article is placed into a formed inner bag (2) which is vacuum sealed (i.e. at 54; Figure 6; Para. 0046) and the article (1) with the vacuum sealed inner bag (2) is inserted into an outer bag (5; see Figure 6; Para. 0046) and the outer bag (5) is inflated with either air or a combination of cushion gases, such as carbon dioxide or nitrogen which are enclosed therein (at 57; Para. 0046).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Dunlop to vacuum seal the inner bag and further insert the vacuum sealed inner bag into an outer bag which is provided with and enclosed about cushion gases as taught by Howes. By modifying Dunlop in this manner, the packaged article (i.e. sputtering target) can be protected from contamination and deterioration (via vacuum sealed inner bag) and from mechanical damage (via the cushion gases) during handling and transport as taught by Howes (see Para. 0002, 0006-0007, 0029, etc.).

Further attention can be brought to the teachings of Nishiura which includes another method for packaging a substrate that is subject to oxidation (see abstract) which includes placing the substrate (10) in an inner bag (30) which is then  placed inside of an outer bag (60; Para. 0027) wherein both the inner bag (30) and outer bag (60) comprise of a film comprising a water vapor permeability of 1 g/(m2·24 h) or less, specifically Nishiura discloses the pouch material comprising a permeability of .01 g/(m2·24 h) (Paras. 0028, 0052, and 0054).

 Dunlop discloses benefits of using moisture resistant materials for additional protection of the target (Col 6, lines 50-52) but does not disclose the claimed permeabilities. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the film materials as taught by  Nishiura as the bag materials of Dunlop. By utilizing such materials, the substrate (target) can be prevented from degradation in quality during storage as taught by Nishiura (Para. 0002).

Regarding Claim 5, Dunlop, as modified, discloses the cushion gas comprises air or an inert gas or mixture thereof (see Para. 0015, 0021 of Howes) and although it is not explicitly disclosed that the atmospheric pressure dew point of the cushion gas is 15 0C or lower, given that the gas is comprised of air or inert gases, it can be readily assumed, or at least implied, that the dew point is 15 0C or lower. However, assuming arguendo, refer to the alternative 103 rejection below.

Regarding Claim 6, Dunlop, as modified, discloses wherein in the step 1, a desiccant (25) is housed in the first packaging bag (23) together with the sputtering target (1; Col 6, lines 35-39).  
Regarding Claim 7, Dunlop, as modified, discloses essentially all elements of the claimed invention but fails to disclose the desiccant (25) comprises a silica gel.  
Attention can again be brought to Nishiura which discloses a desiccant (40) comprises a silica gel (Para. 0031).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have embodied the desiccant of Dunlop as a silica gel as taught by Nishiura as such a  silica gel is a common material used for removing moisture as taught by Nishiura (Para. 0031).

Regarding Claim 8, Dunlop, as modified, discloses essentially all elements of the claimed invention but fails to disclose 1 g or more of the desiccant is housed per 100 cm2 of a surface area of the sputtering target.  
Attention can again be brought to Nishiura which discloses the desiccant (40) can comprise 20 grams of silica gel (see Para. 0054) and the target/substrate (10) is packaged in a inner bag (30) which comprises approximately 300 cm2 of surface area (see Para. 0051; note this yields over 6 g per 100 cm2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated the amount of desiccant per surface area as taught by Nishiura into Dunlop incorporating such amount of desiccant will readily increase the amount of moisture absorbed.

Regarding Claim 9, Dunlop, as modified, discloses essentially all elements of the claimed invention but fails to disclose the desiccant (25) is housed in one or more packing bags having a water vapor permeable surface.  
Attention can again be brought to Nishiura which discloses a desiccant (40) which comprises a material housed in a packing bag/sachet that is water vapor permeable (See Para. 0031 which discloses that the sachet is gas permeable and therefore is clearly capable of being vapor permeable).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have embodied the desiccant of Dunlop as a material within a vapor permeable bag as taught by Nishiura as use of such bag will readily allow for the desiccant to absorb moisture as well as be easily handled.

Regarding Claim 10, Dunlop, as modified, discloses essentially all elements of the claimed invention but fails to disclose a total area of the water vapor permeable surface of the one or more packing bags is 1000 mm2 or more per 100 cm2 of the surface area of the sputtering target.  
As shown in the Figure of Nishiura the desiccant (40) clearly is more than a tenth (which is equivalent of the claimed surface area relationship) the size of the article packaged.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated the amount/size of desiccant relative to the target surface area as taught by Nishiura into Dunlop incorporating such amount of desiccant will readily increase the amount of moisture absorbed. Note the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04(IV)(A).


Regarding Claim 11, Dunlop, as modified, discloses essentially all elements of the claimed invention but fails to disclose the one or more packing bags are dustproof.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this instance, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized a dustproof material (i.e. plastic) such that dust does not readily travel from the desiccant to the target. 

Regarding Claim 16, Dunlop, as modified, discloses a method for transporting a package (30; Figure 3) of sputtering target (see Col 2, lines 64-65 and Col 8, lines 2-3 which disclose shipping (which is a form of transport) the package 30), comprising packaging the sputtering target (1) by the method for preparing a package (30) of sputtering target (1) according to claim 1 (see the rejection of claim 1 above as the same combination of disclosure applies), and transporting the sputtering target (1; see Col 2, lines 64-65 and Col 8, lines 2-3 which disclose shipping (which is a form of transport) the package 30).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (US Patent 6,030,514), in view of Takahashi (US PGPUB 2004/0231981), Howes (US PGPUB 2012/0269459, and Nishiura (US PGPUB 2009/0249747), as applied to Claim 1, and in further view of Thurig (US PGPUB 2020/0039670).
Regarding Claim 2, Dunlop, as modified, discloses essentially all elements of the claimed invention but fails to disclose a gas pressure at 20 0C in the vacuum sealed first packaging bag is 250 Pa (abs) or less.  
Attention can be brought to the teachings of Thurig which include another packaging method for an article (20; Figure 1) wherein the article (20) is placed in a bag (50) which is then evacuated to a pressure of about 1 mbar (100 Pa) to about 10 mbar (1000 Pa ) and sealed (see Para 0100; note it can be readily assumed that the pressure is gathered at room temperature which is approximately 20° Celsius).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have evacuated the first packaging bag of Dunlop to a pressure of about 1mbar/ 100Pa as taught by Thurig as such evacuation would readily allow for a longer shelf life of the article packaged. Note that assuming arguendo that it cannot be readily assumed that such a pressure taught by Thurig is at 20° C, in which the Examiner does not readily concede to, it can be readily assumed that the pressure at such temperature would be close to the claimed value and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (US Patent 6,030,514), in view of Takahashi (US PGPUB 2004/0231981), Howes (US PGPUB 2012/0269459, and Nishiura (US PGPUB 2009/0249747), as applied to Claim 1, and in further view of Pharo (US Patent 4,949,530).
Regarding Claims 3 and 4, Dunlop, as modified, discloses essentially all elements of the claimed invention but fails to disclose wherein a gas pressure (taught by Howes) at 20 °C in the second packaging bag after the cushion gas is enclosed is 10 kPa (abs) or more and 120 kPa (abs) or less. 
Attention can be brought to Pharo which teaches enclosing cushioning gas in a chamber (22; Figure 2) defined between an inner bag (23), comprising an article (A), and an outer bag (21) such that a pressure within the chamber is at least 14.7 psi (approx. 101 kPa; Col 3, lines 40-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have inflated the cushion gas incorporated into Dunlop to a pressure in the range as taught by Pharo as such a pressure will exceed ambient pressure and therefore will not readily collapse when subject thereto and further with such pressure further protection can be readily provided to the article and maintain the article in a fixed position and out of contact with the outer bag as mentioned by Pharo (Col 1, lines 36-40, 47-51). 
Further note it can be readily assumed that the disclosed pressures of Pharo are based on a room temperature which is approximately 20° C, however, in the event that such pressures are measured at different temperatures, it can be readily assumed that the pressure of Pharo at such temperature would be close to the claimed value and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).
Further it is noted that the pressure range of Pharo overlaps the claimed range and per MPEP 2144.05(I), “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”
In conclusion the claimed pressure ranges are not patentable over the prior art in view of the pressures taught by Pharo. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (US Patent 6,030,514), in view of Takahashi (US PGPUB 2004/0231981), Howes (US PGPUB 2012/0269459, and Nishiura (US PGPUB 2009/0249747), as applied to Claim 1, and in further view of “Dew Point in Compressed Air” (see attached PDF for copy of Non-Patent Literature document).

Regarding Claim 5, Dunlop, as modified, discloses the cushion gas comprises air or an inert gas or mixture thereof (see Para. 0015, 0021 of Howes) and assuming arguendo that it cannot be readily assumed that such disclosed gases comprise an atmospheric pressure dew point 15 0C or lower, in which the Examiner does not concede to, attention can be brought to the teachings of “Dew Point in Compressed Air” which discloses that the atmospheric pressure of air comprises an atmospheric pressure dew point -100C (see Page 2) and further disclose several dew points below 15°C (see Table 2) of compressed air. 
In conclusion, it can be readily concluded that the air that is taught by Howes and incorporated in Dunlop, would readily comprise a dew point within the claimed dew point range. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (US Patent 6,030,514), in view of Takahashi (US PGPUB 2004/0231981), Howes (US PGPUB 2012/0269459, and Nishiura (US PGPUB 2009/0249747), as applied to Claim 1, and in further view of Chin (US Patent 5,294,312).

Regarding Claims 13-15, Dunlop, as modified, discloses several elements of the claimed invention including a step of cleaning the target prior to packaging by using laser treatment or a plasma/ashing treatment (etching) (Col 2, line 65 through Col 3, line 6) but fails to disclose before carrying out the step 1, a cleaning process comprising cleaning the sputtering target with an organic solvent and dry cleaning the sputtering target is performed, wherein the cleaning process includes ultrasonically cleaning 4the sputtering target in the organic solvent.  
Attention can be brought to the teachings of Chin which include a process for preparing a sputtering target/substrate which includes ultrasonically cleaning the target/substrate in acetone (organic solvent) and ionized water and then dry cleaning with a nitrogen gun (see Col 5, lines 55-59). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the ultrasonic cleaning with the organic solvent and dry cleaning steps as taught by Chin into the method of Dunlop prior to the target being packaged. By modifying Dunlop in this manner, the surface greases can be removed as taught by Chin (Col 5, lines 55-57) and the target can be stored within the package in a ready to use type manner. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (US Patent 6,030,514), in view of Takahashi (US PGPUB 2004/0231981), Howes (US PGPUB 2012/0269459, and Nishiura (US PGPUB 2009/0249747), as applied to Claim 16, and in further view of Bonet (US Patent 10,233,005).
Regarding Claim 17, Dunlop, as modified, discloses essentially all elements of the claimed invention but fails to disclose the transporting involves air transportation.
Attention can be brought to the teachings of Bonet which include another method of packaging an article (10; Figure 1A) in a container (100; Figure 1B) and gas is added to the container (100) to provide a cushioning to the article (10) wherein the packaged article (Figure 1E) is transported by air transportation (See Col 3, lines 58-65). 
It would have been obvious to one of ordinary skill in the art to have utilized air transportation as taught by Bonet in the method of Dunlop as several benefits are known from such air transportation such as long distance capabilities and faster shipment times.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Narita (US PGPUB 2013/0277214) discloses a vacuum packing of sputtering targets including a film comprising the water vapor permeability as claimed.
-Zhang (US PGPUB 2014/0251801) discloses vacuum packing a sputtering target (see Para. 0062).
-Ambrose (US Patent 4,267,684), Borrero (US PGPUB 2020/0024057), and Hanaichi (US PGPUB 2006/0062949) each disclose different packaging systems which include a form of cushioning an article packaged. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/5/2022